The undersigned have reviewed defendants' motion in detail and for good cause shown defendants' motion is ALLOWED. The Opinion and Award filed on June 25, 1996 shall remain undisturbed except for Finding of Fact No. 16, Conclusion of Law No. 2, and Award No. 2.
* * * * * * * * * * *
The Full Commission modifies Finding of Fact No. 16 as follows:
FINDING OF FACT
16. On October 18, 1993 plaintiff's injury by accident resulted in plaintiff developing a herniated disk. Plaintiff successfully worked from October 26, 1993 through November 16, 1993. Thereafter and as of the date of the initial hearing which was December 7, 1994, plaintiff has been unable to return to work earning the same or greater wages.
* * * * * * * * * * *
The Full Commission modifies the Conclusion of Law No. 2 as follows:
CONCLUSIONS OF LAW
2. Plaintiff is entitled to temporary total disability benefits from November 16, 1993 and continuing at a rate of $195.98 per week so long as he remains temporary totally disabled, subject to a change of condition, medical or employment. N.C.G.S. § 97-29.
* * * * * * * * * * *
The Full Commission modifies the Award and enters the following:
AWARD
2. Plaintiff is entitled to temporary total disability benefits from November 16, 1993 and continuing at a rate of $195.98 per week so long as he remains temporary totally disabled, subject to a change of condition, medical or employment.
FOR THE FULL COMMISSION
                                  S/ ________________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ ________________________ THOMAS J. BOLCH COMMISSIONER
S/ ________________________ DIANNE C. SELLERS COMMISSIONER
CMV/cnp/mj 7/12/96